Citation Nr: 1522223	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-45 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

In November 2012, the Board remanded the matter for additional development, including to provide the Veteran with a VA audiological examination.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the Agency of Original Jurisdiction's compliance with the November 2012 Board Remand is included in the Duties to Notify and Assist section below.

In March 2013, the RO granted an increased rating of 40 percent for bilateral hearing loss, effective March 24, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal for an increased rating for bilateral hearing loss remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the entire increased rating period from March 24, 2009, the bilateral hearing loss was manifested by no more than level V hearing in the right ear and level XI hearing in the left ear, as determined by audiometric data and speech recognition scores.


CONCLUSION OF LAW

For the entire increased rating period from March 24, 2009, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)

In a May 2009 letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected bilateral hearing loss disability increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, the January 2012 Board hearing transcript, and written lay statements.

Following the November 2012 Board Remand, VA examined the service-connected hearing loss in December 2012.  The VA examiner interviewed the Veteran to receive a description of the functional impact of the hearing loss, and conducted all diagnostic testing pertinent to the rating criteria.  The Board finds that the December 2012 VA audiological examination is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

Increased Rating for Bilateral Hearing Loss

Service connection for bilateral hearing loss was established in a March 1992 rating decision by the RO, which assigned a noncompensable (0 percent) disability rating, effective October 1, 1991.  On March 24, 2009, VA received a claim for an increased rating for bilateral hearing loss, wherein the Veteran asserted that hearing loss symptoms had worsened.
Following the RO's March 2013 rating decision, which occurred during the pendency of the appeal, the service-connected bilateral hearing loss disability has been rated at 40 percent under Diagnostic Code 6100 for the entire increased rating period from March 24, 2009.  38 C.F.R. § 4.85.  For hearing loss claims, the Schedule provides a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

The "puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from March 24, 2009, the bilateral hearing loss was manifested by no more than level V hearing in the right ear and level XI hearing in the left ear, as determined by audiometric data and speech recognition scores.  The Veteran received an audiological consultation at a VA Medical Center in December 2008.  The Veteran described how the hearing loss symptoms had worsened since the prior VA audiological examination in April 2004, noting that speech was unclear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 56 percent in the left ear.  The report does not state whether the Maryland CNC Word List was used; however, because there is no puretone threshold data, there is insufficient information in the December 2008 audiological consultation report to determine levels of hearing impairment and the corresponding disability rating based on Table VI or VIA.  38 C.F.R. § 4.85.

VA examined the Veteran's hearing in May 2009, revealing puretone thresholds, in decibels (dB), as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
75
80
LEFT
45
55
70
80
95

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 55 dB, and 75 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 62 percent in the left ear.  The Veteran reported being unable to hear people speak when there is background noise or when not facing the person.

Based on the May 2009 VA audiological examination, there is an exceptional pattern of hearing impairment in the left ear.  Specifically, left ear puretone thresholds exceed 55 dB at 1000, 2000, 3000, and 4000 Hz, resulting in level VII hearing.  See 38 C.F.R. § 4.86(a).  The right ear, which does not meet the criteria for an exceptional pattern of hearing impairment under § 4.86, is measured as level I hearing under Table VI.  38 C.F.R. § 4.85.  Using this data in Table VII, the audiometric data and speech recognition scores support a noncompensable (0 percent) rating.






Private audiometric data from Dr. A.C. from December 2011 showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
80
80
LEFT
50
60
70
80
95

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 56 dB, and 76 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 44 percent in the left ear; however, the private audiologist did not indicate whether the Maryland CNC Word List was used.  

Generally, because there is no puretone threshold data that is clearly based on the Maryland CNC Word List, there is insufficient information in the December 2008 audiological consultation report to determine a disability rating based on Table VI or VIA.  38 C.F.R. § 4.85.  Nevertheless, the December 2011 private audiometry examination demonstrates an exceptional pattern of hearing impairment in the left ear, which permits an independent rating of that ear that does not require a speech recognition score.  The left ear puretone thresholds exceed 55 dB at 1000, 2000, 3000, and 4000 Hz, resulting in level VI hearing.  See 38 C.F.R. § 4.86(a).  

The level of hearing impairment in the right ear cannot be measured based on the December 2011 private audiological examination data; however, even if the Board were to assume that the December 2011 audiological examination used the Maryland CNC Word List, the right ear hearing impairment is level IV, which only supports a 20 percent disability rating under Table VII.  The private audiologist noted that the Veteran was examined in May 2011 as well; however, there was no hearing data for a May 2011 audiological examination included other than speech recognition scores, which were similarly not identified as based on the Maryland CNC Word List.

During the January 2012 Board hearing, the Veteran testified that hearing loss symptoms had worsened since the May 2009 VA examination.  The Veteran reported more difficulty hearing in noisy rooms, and challenges with hearing people speak when they cannot be seen.  See Board hearing transcript at 8.

VA examined the Veteran's hearing again in December 2012.  Puretone threshold data was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
80
80
LEFT
60
65
75
90
100

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 61 dB, and 82 dB for the left ear.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 18 percent in the left ear.  The Veteran reported being unable to hear people speak when there is background noise or when not facing the person.

Based on the December 2012 VA audiological examination, there is an exceptional pattern of hearing impairment in the left ear.  Left ear puretone thresholds exceed 55 dB at 1000, 2000, 3000, and 4000 Hz, resulting in level XI hearing.  See 38 C.F.R. § 4.86(a).  The right ear, which does not meet the criteria for an exceptional pattern of hearing impairment under § 4.86, is measured as level V hearing under Table VI.  38 C.F.R. § 4.85.  Using this data in Table VII, the audiometric data and speech recognition scores support a 40 percent disability rating.

In sum, the audiometric data and speech recognition scores for the entire increased rating period from March 24, 2009 weigh against finding that a disability rating in excess of 40 percent is warranted.  During the December 2012 VA examination, when the bilateral hearing loss disability manifested the highest levels of hearing impairment for both ears, audiometric data and speech recognition scores were commensurate with only a 40 percent disability rating.  The Board also reviewed the statements from the Veteran during this period, including during the May 2009 and December 2012 VA audiological examinations and the January 2012 Board hearing, which provide an estimate of the difficulty the hearing impairment caused; however, disability ratings for hearing loss are determined from the application of mechanical audiometric testing and speech recognition scores.  As the preponderance of the evidence is against finding that the criteria for a higher 50 percent rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

 Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 
38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to hear people speak when there is background noise or when not facing the person is a factor contemplated in the regulations and schedular rating criteria.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are tinnitus, back and neck cysts, Meniere's syndrome, a lower back burn scar, and a right humerus disability, status post fracture.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the hearing loss disability, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not 
suggest, that he has been unable to secure or follow substantially gainful 
employment due to bilateral hearing loss; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.

ORDER

For the entire increased rating period from March 24, 2009, an increased disability rating in excess of 40 percent for bilateral hearing loss is denied. 


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


